Bleckley, Chief Justice.
1. We have no doubt that Mrs. Payton, the plaintiff, has the exclusive title, legal and equitable, to the premises involved in the dispute between her and her husband. He paid for the property, but took a deed which described him as her trustee.. ,This deed was executed in June, 1881, and is governed in all respects by the rule announced in Sutton v. Aiken, 62 Ga. 733.
2. Nevertheless, inasmuch as Mrs. Payton had separated from her husband, leaving him in possession of the property, which possession he still holds, we think he is not a trespasser in such sense as to make it obligatory upon the judge of the superior court, by a mere interlocutory injunction, to expel him from the possession, or to constrain him to admit into joint occupation with him a new tenant under Mrs. Payton. Judicial interference in a family quarrel of this nature should not be too summary. Yery likely delay may have a salutary effect; the parties, left to themselves, may become reconciled, and may compose their differences. The granting of an injunction is discretionary in every, case. Code, §3220. Not unfrequently the wisest exercise of this discretion is by non-intervention. This may be so in the present ease. An intei’locutory injunction is no finality, it settles nothing; only some final judgment can put an end to the controversy between these parties. When this is reached, there will be no longer any discretion as to admitting the plaintiff' or her tenants into possession and turning the defendant out.
It will be noticed that this is no application for the appointment of a receiver. Judgment affirmed.